DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application EP 19151373.8, filed in The European Patent Office on 11 January 2019 has been received.

Claim Objections
Claims 4-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 4-14 have not been further treated on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stout; Cindy Kay (US 6765122) in view of Plass; Ronald A. et al. (US 5232453). 
Regarding claim 1, Stout discloses a pad for use with a catheter (col. 1, lines 10-15, skin guard that protects the skin of a patient who receives nutrients through a gastrostomy tube; col. 4, lines 20-30, device 10), comprising 
an element made of absorbent material (col. 4, lines 25-35, Hydrophilic core 16, also of disc-shaped configuration … hydrophilic polyurethane foam); and 
at least one adhesive element for fastening the element in a use position and for fastening the element in its use position on the catheter (col. 5, lines 25-40, Hook fabric piece 22 is placed in overlying relation to loop piece 24 … This facilitates the interlocking of opposed ends 18, 20 to one another in tightly fitting, circumscribing relation to feeding tube 26);  

for its use position, can be rolled up to form a funnel and can be fixed in position using the at least one adhesive element (col. 5, lines 25-40, Hook fabric piece 22 is placed in overlying relation to loop piece 24 to secure device 10 as best understood by comparing FIGS. 1 and 2 with FIG. 3). 
Regarding the limitation of a pad for use with a urine catheter adapted to a man, Stout does not explicitly disclose a male urinary catheter and instead describes a feeding tube (col. 5, lines 40-45, Feeding tube 26 (FIG. 3), also known as a gastrostomy tube). However, Stout’s pad is fully capable of fitting around a male urinary catheter since it is configured to surround a tubular structure of a similar dimension and composition (Figs. 1-3). 
Stout teaches the invention substantially as claimed by Applicant with the exception of a liquid-tight layer and an additional adhesive element having an adhesive-free end. Plass discloses a catheter holder for use with a catheter (col. 1, lines 40-55; col. 2, lines 25-30, pad 12), comprising 
an element made of absorbent material (col. 2, lines 30-35, medical grade adhesive material 12; col. 2, lines 45-60, suitable water soluble and water swellable hydrocolloids include sodium carboxymethylcellulose, pectin, gelatin, guar gum, locust bean gum, gum karaya, and mixtures thereof; col. 3, lines 35-45, pad 32 of medical grade adhesive); and 
a liquid-tight layer on one side (col. 2, lines 25-30, film 14 of a synthetic plastics material; col. 3, lines 35-45, A film 34 of synthetic plastics material overlaps one surface of the pad 32); and 
wherein at least one additional adhesive element is arranged on a radius (r) of a circle sector for fastening to the catheter (cols. 3-4, lines 60-5, An area of the tape 38 (the area being indicated by dots in FIG. 3) is coated with a multi-use adhesive); 
which additional adhesive element has an adhesive-free end (col. 3-4, lines 60-5, At each end of the tape is a tab 44A, 44B, which may be colored differently from the remainder of the tape 38 or may be of a different material … The tabs are non-adhesive and in use are gripped to peel apart the adhered tapes 38A, 38B). 
Plass provides a tab for handling a portion of the pad without directly contacting the adhesive (cols. 3-4, lines 60-5).  One would be motivated to modify Stout with the liquid-tight layer, additional adhesive element and adhesive-free end of Plass to more securely resist axial movement along a catheter, and to block fluids from wicking through a thickness of the pad towards a user’s fingers. Therefore, it would have been obvious to modify Stout with the liquid-tight layer and additional adhesive element of Plass in order to more securely attach a pad and to guard against contamination. 

Regarding claim 2, Stout discloses a pad wherein the element in the form of a circle sector has a central angle (a) of the circle sector (col. 5, lines 10-15, Figs. 1, 2, The opposed free ends are denoted 18 and 20 in FIGS. 1 and 2 where they are depicted slightly spaced apart from one another).
Stout and Plass teach the invention substantially as claimed but are silent whether the central angle (a) of the circle sector is 90 to 270 degrees. 
The central angle is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The central angle determines a degree of cupping and coverage through routine experimentation. For example, a higher central angle will remove a larger portion of material from the pad, and cause it to form a more concave shape. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the central angle in order to adjust the concavity of the pad in its rolled state. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 3, Stout and Plass do not explicitly disclose that the radius (ri) of the element in the form of a circle sector is between 5 cm and 10 cm. The pad radius is interpreted as a result-effective variable, which adjusts the overall absorbent capacity of the pad and its coverage. Plass suggests overlapping dimensions for a pad (col. 4, lines 10-30, the pad has a diameter of about 80-100 mm). A skilled artisan would have been motivated to optimize the pad radius to provide sufficient coverage while not making the pad unwieldy or cumbersome. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stout and Plass, further in view of Wen, Huan et al. (CN 203524864 U).
Regarding claim 15, Stout and Plass do not explicitly disclose that the central angle (a) of the circle sector is 180 degrees. Wen discloses a male use sanitary towel (translation; auxiliary indwelling catheter uses and uses sanitary towel), comprising: 
an element made of absorbent material and a liquid-tight layer on one side (translation; Among one preferred embodiment: described sanitary towel comprises interior cotton layer, middle water absorbing layer, outer application of anti-leakage layers);
wherein the element made of absorbent material is in the form of a circle sector (translation; Please refer to Fig. 3, the difference of the 50a of sanitary towel and the first embodiment is: the 50a of sanitary towel is semi-circular structure); and
for a use position, can be rolled up to form a funnel (translation; Please refer to Fig. 1 and Fig. 2, when coordinating indwelling foley catheter to use, this sanitary towel 50 reels centered by male urethra D, make its right side edge part 52 and viscose 511 in its left side edge part 51 bonding together with, thereby surround the funnel shaped with a large aperture opening 56 and a small-bore opening); and 
can be fixed in position using at least one adhesive element (translation; Understandably, described viscose 511 also can be arranged on this right side edge part 52, like this, left side edge part 51, together with viscose 511 in right side edge part 52 is bonding, can surround the funnel shaped with large aperture opening 56 and small-bore opening equally);
wherein the element in the form of a circle sector has a central angle (a) of the circle sector of 180 degrees (translation; In addition, in the middle of the second embodiment, the 50a of sanitary towel is semi-circular structure, and the angle between described left side edge part 51a and described right side edge part 52a is 180 degree). 
Wen constructs a circular element adapted to form a funnel shape when rolled and secured by an adhesive edge (translation; In fact, when the angle between described left side edge part 51a and described right side edge part 52a is 90-270 while spending, the 50a of sanitary towel can encase male's urethra D equally). One would be motivated to modify Stout and Plass with the 180 degree central angle of Wen control the conical shape of the device in its rolled or folded state. Therefore, it would have been obvious to modify Stout and Plass with the 180 degree central angle of Wen in order to adjust the shape of the device when it has been rolled and adhered by its adhesive element. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stout and Plass, further in view of Smith; Lonnie W. (US 4601716 A).
Regarding claim 16, Stout and Plass do not explicitly disclose that the thickness (d) of the element in the form of a circle sector is 3 mm to 3.5 mm. Smith discloses a disposable sanitary sheath (col. 1, lines 1-10, 55-65, sheath 10), comprising: 
an element made of absorbent material and a liquid-tight layer on one side (col. 2, lines 15-40, inside liner 22 is moisture permeable … also includes a pad 24 of moisture absorbent material … an outer sheathing 12 of film or fabric which is moisture resistant); 
and at least one element for fastening the element in a use position (col. 2, lines 45-55, an alternative attachment which comprises a pair of mating and cooperative fabric attachment tabs 23 and 25);  
wherein the thickness (d) of the element is 3 mm to 3.5 mm (col. 2, lines 40-45, The pad 24 … having a thickness from about 1/8 to about 1/2, preferably from about 1/8 to about 1/4, inch).  
The thickness range of Smith’s pad is 0.125 to 0.25 inches, or 3.175 to 6.35 mm, which overlaps the claimed range of 3 to 3.5 mm. Smith selects a suitable thickness range for an absorbent pad, which provides a sufficient amount of absorbent material in the pad, while not making the pad unwieldy. One would be motivated to modify Stout and Plass with the element thickness of Smith to construct a pad which is sufficiently absorbent and also flexible. Therefore, it would have been obvious to modify Stout and Plass with the element thickness range of Smith in order to make the element sufficiently absorbent and flexible. 

Response to Arguments
Applicant submits that the claims have been amended to refer back to the claims in the alternative only (remarks p. 4). Examiner replies that the objections to claims 4-14 for improper multiple dependency are maintained. Although claims 4-14 have been amended to depend in the alternative on parent claims, they each depend on one or more multiple dependent claims. For example, claim 4 depends on claim 3, which is itself a multiple dependent claim. Likewise, claim 5 depends on claim 4, which is itself a multiple dependent claim. The following table describes the dependency status of several claims. 
Claim
Relevant language 
Dependency status
1
A pad for use with …
Independent 
2
The pad according to claim 1, wherein
Simple 
3
The pad according to claim 1 or 2, wherein …  
Multiple 
4
The pad according to any one of claims 1 to 3, wherein … 
Multiple (objected)
5
The pad according to any one of claims 1 to 4, wherein …
Multiple (objected)
15, 16
The pad according to claim 1, wherein …

Simple 


The rejections of claims 1-14 under 35 U.S.C. § 101 and the rejections of claims 2, 9, 12 and 14 under 35 U.S.C. § 112 are withdrawn in view of the amendments filed 28 February 2022. 
Applicant’s arguments filed 28 February 2022 regarding the rejection of claims 1-3 as amended, under 35 USC § 103 over Stout and Plass, have been fully considered but are not persuasive.  Therefore, the rejections are maintained. 
After further consideration, new claims 15 and 16 are rejected under 35 USC § 103 over Stout, Plass, Wen and Smith (see above). 
Applicant submits that Stout fails to teach adhesive elements (6) for fixing the element (3) made of absorbent material in its use position in the form of a funnel (see Fig. 4 of the present patent application) (remarks p. 5). Examiner responds that Stout explicitly discloses an adhesive hook and loop feature configured to hold the element in an encircling position (col. 5, lines 25-40, Hook fabric piece 22 is placed in overlying relation to loop piece 24). Regarding the claimed funnel position, Stout forms a funnel since the opposed free ends 18, 20 are arranged at less than 360 degrees from each other (Figs. 1, 2). When fastened together, free ends 18, 20 necessarily deform the device 10 out of its original planar shape. 
Applicant asserts that further, Stout fails to teach an additional adhesive element (7) for fastening the pad (1) or collector means to the urine catheter (2) (see Fig. 4 of the present patent application) (remarks p. 5). Examiner notes that Plass is cited as teaching an additional adhesive element (cols. 3-4, lines 60-5, An area of the tape 38 … is coated with a multi-use adhesive). A skilled artisan would have been able to modify Stout with the additional adhesive element of Plass by arranging an additional fastening tab on one of walls 12 or 14.  
Applicant contends that in contrast, the hydrophilic dressing device according to Stout must avoid the use of adhesive elements (see col. 3, line 48; col. 5, line 24 and col 5, line 48 of Stout) (remarks p. 5). Examiner replies that Stout teaches away from applying adhesive on the patient’s skin, but does not teach away from adhesives that contact a catheter or various surfaces of the disc device 10. Modifying Stout with the additional adhesive element of Plass will not contact any surface of the patient with adhesive, and will instead contact portions of the catheter or symmetrical fastening tab. 
Applicant submits that while Plass does show adhesive elements, they are positioned in a completely different configuration than the adhesive element (6) and the additional adhesive element (7) of the present invention (remarks p. 5). In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a configuration or shape of the additional adhesive element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that further, Plass fails to teach an element (3) made of absorbent material (4) in the form of a circle sector, which element (3) in its use position can be rolled up to form a funnel (remarks p. 5). Examiner replies that Stout necessarily forms a funnel since the opposed free ends 18, 20 are arranged at less than 360 degrees from each other (Figs. 1, 2). These free ends must be pulled towards each other, which will deform the device 10 out of its original planar shape. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiener; Edward Lee	US 20080262406 A1
Smith; Lonnie W.	US 4601716 A
Wang, Shao-Liang et al.	CN 203235129 U

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781